Scates C. J. The only suggestion of a ground of equitable interference is dependent upon the fact stated, that the act of Feb. 14,1853, for the removal of the county seat, &c., was not constitutionally enacted, and did not in fact become a law, it not having been read on three several days, nor such readings dispensed with, as is required by Sec. 23, Article 3, of the Constitution ; and that in fact it was but once read. The additional fact is alleged that there was no petition by the citizens of the county, praying for an act for the removal of the county seat, as provided by law. Rev. Stat. 1845, p. 411, Chap. 82. This latter act is merely directory and advisory, and cannot abnegate or abolish the power of subsequent legislatures, who may in their discretion legislate without petition, and such legislation, will be an implied repeal of that law, in every such instance. The provision of the constitution is mandatory. But when the number of readings are shown and on the same day, a strong and prima facie implication arises, that the legislature deemed it expedient to dispense with the rule fixing several days for the several readings. The signatures of the speakers and governor are presumptive evidence of the passage of the law. The journals should show the readings, and the passage of the law by a constitutional vote. The printed statute book is not conclusive of the fact. The journals may be examined. Spangler v. Jacoby, 14 Ill. R. 297. But while the absence of the facts in the journals may rebut the presumptions raised by the signatures of the proper officers, and the publication of the act as a law, still we cannot doubt the power of the same legislature, at the same, or a subsequent session, to correct its own journals, by amendments which show the true facts as they actually occurred, when they are satisfied that by neglect or design the truth has been omitted, or suppressed. This was done at the second session of the same General Assembly, and the journal was made to conform to the facts as shown by the original minutes of the clerk of the House. The plaintiffs filed their bill upon the prima facie case presented by the absence of the fact in the journal. We cannot, however, dispose of the costs—which is really the only question left in the record, a subsequent act of the legislature having settled the main ground—by the apparent, but must decree them upon the true ground made apparent at the final hearing. In a recent case before the Supreme Court of Missouri, on a mandamus to the Governor, the question involved the passage of a law in relation to the Pacific Railroad of that State, and in which the court refused to look to the journals, but received the signatures of the proper officers, and the publication of the act as conclusive. We have no doubt of the correctness of this opinion under their constitution and upon general principles, but the provision of our constitution is special, and may no more be disregarded, than any other provision in it, restrictive of legislative power. Decree affirmed with costs. Skinneb, J. I do not deem it necessary upon this record to decide upon the effect upon acts of the General Assembly, duly authenticated by the signatures of the presiding officers of the respective houses and the approval of the Governor, of the absence of evidence in the journals of their regulan' passage ; and upon this point I reserve my opinion. Decree affirmed.